Hardin, P. J.:
Plaintiff brought an action in a Justice’s Court, and in his complaint stated, that he had a cause of action against the defendant for labor and services performed for the defendant between the 17th of April, 1897, and the 1st of November, 1897. The plaintiff claimed that he entered the service of the defendant under an agreement that he was to be paid seventy-five cents a day for his services. Plaintiff admitted on the stand as a witness that he had received from the defendant the sum of eighty-eight dollars, and he claimed-a balance due for such services of the sum of seventy-one dollars.
, The defendant gave evidence upon the trial tending to establish his answer, which was to the effect that he was not indebted to the: plaintiff in any sum. He also gave evidence tending to show that all the plaintiff’s services Were worth was thirteen dollars per month,, and that he had been fully paid for all the services rendered. There was some evidence given upon the trial tending to show that the services rendered by the plaintiff were for the son of the defendant- and not for the defendant, and that the services were understood to-be for the defendant’s son at the time the arrangement was entered into for his employment. There was testimony in behalf of the defendant tending to show that there was no indebtedness on the-part of the defendant to the plaintiff. There was some evidence, however, tending to establish that for the purpose of settlement, the defendant offered to the plaintiff ten dollars before suit was brought.
After the cause was summed .up in the Justice’s Court by the respective counsel, the jury retired and came back with a proposed, verdict which was in the following language, to wit: “We find that there is no cause of action, providing Mr. Harding, the defendant, pa,y to the plaintiff $9.50.”
*3Thereupon the justice “refused to entertain or receive such a verdict, and ordered the jury to retire again, and said to jury that if the jury had found that the defendant owed the plaintiff §9.50, he, the plaintiff, was entitled to a judgment.”
While the jury was in the court room, and apparently in the presence of the parties and the justice, the defendant’s counsel remarked that if the jury would find a verdict of no cause of action, the defendant would pay to the plaintiff the sum of nine dollars and fifty cents. The jury retired and again returned into court and delivered a verdict of no cause of action. Thereupon the justice received the verdict, entered the same in his docket, and rendered a judgment in favor of the defendant against the plaintiff for nine dollars and seventy cents costs, and discharged the jury. The defendant, after the verdict was received, in accordance with the agreement of his counsel, paid, in the presence of the justice and of the plaintiff, the sum of nine dollars and fifty cents; and it is assumed in the points of the respective counsel that the justice received the nine dollars and fifty cents and applied it towards the satisfaction of the judgment against the plaintiff for costs.
Only one verdict was actually rendered and delivered to, and received by, the court, and that verdict was one for no cause of action, and upon that the Justice’s Court acted and rendered its judgment against the plaintiff, for costs. There was evidence given, as before remarked, which sustains the conclusion reached by the jury. After the verdict was received of no cause of action, it was the duty of the justice to render judgment against the plaintiff for costs, and no irregularity appears to have occurred after the rendition of the verdict. What took place in the presence of the justice and the jury and the parties does not appear to have been objected to by the plaintiff, nor was the justice called upon to make any ruling as to whether the offer made by the defendant to pay nine, dollars and fifty cents to the plaintiff was improper. When the verdict of no cause of action was actually received, it was the imperative duty of the justice to immediately render judgment in accordance therewith. That duty seems to have been discharged by the justice. It would seem to follow that the judgment actually entered by the justice was regular and may be sustained.
If the foregoing views are adopted, the reversal by the County *4Court of the justice’s judgment should be reversed, and the judgment of the Justice’s Court affirmed.
McLennan and Nash, JJ., concurred; Spring and Adams, JJ., dissented.